Title: From George Washington to Elisha Sheldon, 27 November 1782
From: Washington, George
To: Sheldon, Elisha


                  
                     Dear Sir
                     Head Quarters Novr 27th 1782
                  
                  I am extremely obliged by the information contained in your two favors of the 14th & 25th Inst.  Your channel of Intelligence seems to be so direct & accurate, that I cannot but press you to avail yourself of it—I shall thank you still to make your enquiries respecting the Cantonment & State of the Enemy’s force; the embarkation of Troops; sailing of the Fleet &c. as minute, and at the same time as extensive & pointed as possible.  I am Dr Sir &c.
                  
               